Title: To Thomas Jefferson from La Rochefoucauld-Liancourt, 30 January 1798
From: La Rochefoucauld-Liancourt, François Alexandre Frédéric, Duc de
To: Jefferson, Thomas


          
            
              Hambourg Le 30 Jer 1798.chés Mr Matthiessen Selem & Co
            
            Je n’ai pas oublié Monsieur, l’engagement que j’ay Contracté de vous ecrire d’europe mais j’aurois mieux aimé datter ma lettre de france, et je n’y suis pas encor. Vous aprendrés par les papiers publics que buonaparte est a paris, et que la Sagesse de Sa Conduite est egale au brillant de ses exploits & a la grandeur de Ses talents. on avoit annoncé son arrivée Comme l’epoque d’une Nouvelle Comotion, il Semble que cette funeste prediction est evanouie, et que la france en est quitte au moins pour quelque tems. Mais le dix huit fructidor jette une grande allarme parmi les bons Citoyens. quoiqu’il soit très vray qu’il y ait eu alors une Conspiration reelle Contre le Sisteme républicain, et que les Sots, qui Comme tous les mauvais partisans de l’angleterre, fussent extremement repandus, il n’est pas moins vray qu’il  y a eu des Victimes innocentes frappées et des Victimes vraiment amies de la libertée, qui auraient ete frappées encor Si l’autre parti eut reussi. il n’est pas moins vray qui toutes les formes Constitutionnelles & juridiques ont ete violées, et C’est le plus grand mal de tous, quoique le Malheur d’individus innocens en soit par luy meme un bien grand aussy. il est a desirer qu’une loy Sanctionnée par le peuple prévienne le retour d’un tel evenement qui mettroit en danger la liberté publique. d’ailleurs par tous Mes raports avec la france j’aprends que le Sisteme republicain y est aimé, que Sa Conservation en est generalement desirée. J’espere donc que nous Sortirons encor heureusement de ces Malheurs, et que lor de l angleterre perdra Successivement de Son influence. il doit aussy devenir un peu rare. dailleurs on n’est occupé en france que de la descente en angleterre, et je n’ay aucun doute quelle n’ait lieu Si la paix ne Se fait pas d’icy la; Ce qui toutefois pourroit bien etre. C’est autour de la republique que doivent aujourdhuy Se reunir tous les francois qui aiment la liberté, qui aiment leur patrie, et encor Ceux qui aiment leurs interets & qui Savent bien les Connoitre. Il est a craindre que vos envoyés qui ne sont pas encor reçus le soient jamais. j’en Suis Sincerement afligé parce que Ce Sera un grand Malheur pour les deux pays. et que quoique Ce Mal ait ete prévu et provoqué par Votre Coté de la Mer, il ne peut pas moins avoir des Suites facheuses pour nos deux patries, et pour l’independance de la votre, le premier de tous les biens pour un Etat. On craint fortement en angleterre le projet de descente, et Sil Se tente, il S’effectuera et vous y verrés l’employ de moyens jusqu’icy inimaginés. Le batiment qui vous porte cette Lettre vous portera aussi la nouvelle du dr evenement d’hollande, il est pareil au 18 fructidor de france. on nous dit icy qu’il fera aller les affaires plus vite, et que tous les obstacles a l’achevement de la Constitution Sont levés. On Saccorde aussy a dire qu’un plus grand nombre de victimes meritait de l’etre Mais quune douzaine d’honnetes & purs Republicains ont ete enveloppes dans le Coup. il y a, a mon avis, peu de bonnes choses faites Sans fumée. Voila Rome ou au moins Son Sacerdoce Couronné, a la fin de Sa Carriere politique. Voila la suisse en revolution. L’angleterre ne l’echappera pas, et toute l’europe s’en suivra.
            Nous irons encor vous faire une visite en amerique. quant a moy c’est mon project arreté, Si d’icy a six mois les portes de france ne me sont pas rouvertes. on me flatte a chaque Courrier, que les Circonstances Seules retardent Ce Moment tant desiré. C’est mon plus cher desir. mais Si je Suis destiné au Malheur de le voir Sans Succès, Je vais finir en Amerique Ma Carriere. et j’y Conteray au nombre de mes plus grandes douceurs Celle de Me retrouver avec Vous—J’aprends que  Miss Polly est mariée, recevés-en Mon Compliment, puisse-t-elle etre aussy heureuse que belle.
            Voudriés vous bien Monsieur me rappeller au souvenir de tous vos amis et demeurer Convaincu des Sentimens d’estime & d’attachement dont je fais profession pour vous
            
              Liancourt
            
          
          
            editors’ translation
            
              Hamburg 30 Jan. 1798 c/o Mr. Matthiessen Selem & Co.
            
            I have not forgotten, Sir, the promise I made you to write to you from Europe but I should have preferred to date my letter from France, and I am not yet there. You will learn from the newspapers that Bonaparte is in Paris and that the discretion of his conduct is equal to the brilliance of his exploits and the greatness of his talents. His arrival had been foretold as the time for a new turbulence, it seems that that fatal prediction has faded away, and that France is free of it at least for some time. But the eighteenth of Fructidor has greatly alarmed many good Citizens. Although it is perfectly true that there was at the time a real Plot against the Republican system, and that the Fools, who, like all the bad partisans of England, were very much mixed up in it, it is nonetheless true that innocent victims were stricken, victims truly friends of Freedom, who would still have been stricken if the other party had succeeded. It is nonetheless true that all Constitutional and juridical forms were violated, and that is the greatest evil of all, although the misfortune of innocent individuals is in itself a very great one also. It is to be desired that a law sanctioned by the people would forestall the repetition of such an event that would put the public liberty in danger. Moreover through all my relations with France I learn that the republican system is beloved there, that its preservation is generally desired. So I hope that we shall still emerge successfully from these misfortunes and that the gold of England will gradually lose its influence. It must also be becoming a trifle rare. Besides, in France the only preoccupation is the invasion of England, and I have no doubt that it will take place if peace does not occur before then; which all the same might happen. Around the Republic all Frenchmen who love liberty, who love their fatherland, and even those who love their own interests and who know how to recognize them must unite today. It is to be feared that your envoys who have not yet been received may never be. I am sincerely sorrowful about that because it will be a great misfortune for both our countries. And although this mischief has been anticipated and provoked by your side of the ocean, it has no less unfortunate results for our two homelands, and for the independence of yours, the greatest of all good things for a country. In England, the invasion plan is greatly feared, and if it is attempted it will succeed, and you will see in it the use of means hitherto unimagined. The ship that bears you this letter will also bear you the news of the latest happening in Holland, it equals the eighteenth of Fructidor in France. Here we are told that it will speed up events and that all the obstacles to the completion of the Constitution have been removed. People are also in agreement in saying that a greater number of victims deserved to be, but that a dozen honest and pure Republicans were swept up in the coup. In my opinion, very few good things are accomplished without casualties. Now you have Rome, or at least its priesthood, crowned, at the end  of his political career. Now you have Switzerland in revolution. England will not escape it, and all Europe will follow.
            We shall yet visit you in America. As for myself the decision is made if within six months the gates of France have not yet been reopened. With each mail I am encouraged, that only circumstances are delaying this much hoped-for moment. It is my dearest desire. But if I am destined to the misfortune of never seeing it succeed, I am going to America to finish my career. and I shall count among the sweetest events meeting with you again—I have learned that Miss Polly is married, please accept my compliments on it, may she be as happy as she is beautiful.
            Kindly remember me, Sir, to all your friends and remain convinced of the feelings of esteem and affection that I entertain for you.
            
              Liancourt
            
          
        